Schuchman, J.
The action was brought to recover moneys due on the purchase price of goods sold at public auction.
The defense was a breach of warranty. A question of warranty was properly, submitted to the jury, who returned a verdict in favor of the plaintiff.
The verdict is not against the weight of the evidence and is supported by the evidence. The exception to the rejection of a paper writing in evidence is without any merit, because the witness did not testify that he knew that the paper writing in ink, and the lead pencil memorandum made thereon, were correctly made and correctly stated the truth of the facts represented by the writing. These are the only two questions that are raised by the appellant on this appeal in his brief.
Judgment and order appealed from affirmed, with costs.
Hascall, J., concurs.
Judgment and order affirmed, with costs.